Citation Nr: 1220387	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  06-34 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a kidney disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from May 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina.

In September 2008, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in November 2008 and July 2010 when it was remanded for further development.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for hypertension has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issues of whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for a kidney disability and entitlement to service connection for a heart disability were remanded by the Board in November 2008 and July 2010.  In those Remands the Board noted that the Veteran testified at his September 2008 Board hearing that he was raising the issue of service connection for hypertension.  The Board also noted that it was the Veteran's assertion that his claimed kidney disorder was secondary to hypertension and that medical evidence of record indicates that the Veteran had been diagnosed with "malignant hypertensive heart and renal disease with congestive heart failure and renal failure." 

The Board noted that the Veteran was previously denied service connection for hypertension in RO rating decisions dated in April 1991 and May 1994 and that the Veteran's heart disorder and kidney disorder claims were inextricably intertwined with his application to reopen a claim of service connection for hypertension.  The Board directed that the RO adjudicate the issue of whether new and material evidence had been submitted sufficient to reopen a previously disallowed claim of entitlement to service connection for hypertension prior final adjudication of his claimed heart and kidney disorders.

This has not been completed.  Although the SSOC dated in January 2010 did state that the evidence did not show that hypertension is related to service, this sentence is not considered an adjudication of the issue of whether new and material evidence has been submitted sufficient to reopen a previously disallowed claim of entitlement to service connection for hypertension.  The SSOC dated in December 2011 made no reference to the issue of whether new and material evidence has been submitted sufficient to reopen a previously disallowed claim of entitlement to service connection for hypertension.  Further development is, therefore, needed in light of this Stegall violation.

In addition, the Board again notes that the issue of entitlement to service connection for sleep apnea is inextricably intertwined with the issue of entitlement to service connection for a heart disability as the Veteran indicated on his Statement in Support of Claim received in January 2006 that his sleep apnea was due to his heart condition.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Since the claims file is being returned for further development, updated VA treatment records regarding the Veteran and private treatment records regarding the Veteran from Cedars Medical Clinic, Tuomey Healthcare System, and Carolina Diabetes and Kidney Center should be obtained and associated with the claims file since the Veteran receives consistent care from these providers.  See 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since February 2012.

2.  After securing the proper authorization, request updated treatment records pertaining to the Veteran from Tuomey Healthcare System and Carolina Diabetes and Kidney Center.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  After taking any necessary developmental actions, adjudicate that issue of whether new and material evidence has been submitted sufficient to reopen a previously disallowed claim of entitlement to service connection for hypertension.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


